By the Court.
Held, 1. It is competent for the court of common pleas, under section 534 of the code (part 3), on motion, to ■modify at a subsequent term the entry of a verdict and judgment 420] in a *civil action, so as to show that the judgment was in fact rendered on June 16th, though not recorded until the 19th; and rthat an undertaking for a second trial of the case, executed, ap*421proved, and filed on the 16th, was so executed, approved, and filed after the judgment was pronounced and the second trial was allowed.
2. On such motion parol evidence is admissible.

Motion overruled.